Case 8:21-cv-02143-SDM-AEP Document 1 Filed 09/10/21 Page 1 of 2 PagelD 1

UNITED i eal COURT
bd [2

ce we Se ” OF THE STATE OF FLORIDA, IN AND FOR HILLSBOROUGH
COUNTY JUVENILE DIVISION Civil Action Case# 21-289

MASON DAVIS AND JENNIFER PHAM
Claimant, PARENTS

v.
| — Q1U3-SoOM-AEP
The Department of Children and Families, et al eo 1) re v a =

Defendant. c

PETITION FOR WRIT OF HABEAS CORPUS
AND EMERGENCY MOTION
FOR RETURN OF CHILD

The claimant, MASON DAVIS AND JENNIFER PHAM, brings this petition for a writ of habeas corpus and emergency
motion for return of child against the Respondent, The Department of Children and Families supervisor Deandrea
Thomas, upon the following grounds:

1. The Respondent is subject to the jurisdiction of this Court and may be served with a habeas corpus and writ at 9393 N.
Florida Ave. Suite 500 room 515

2. The claimant is the lawful custodian of the minor child, K ‘D, AGE 9 | '012)R’ OD, AGE 8 (C77
2013)M : 'D AGE 2 (I 2019) M’ D, AGE 5 MONTHS (C 021), by virtue of a final decree of
dismissal entered by the Superior Court of HILLSBOROUGH COUNTY, Civil Action No. 21-289

3. The Respondent is unlawfully and illegally detaining and withholding custody of the minor child from the claimant at
the following address: 1703 NORTH ORANGE ST. PLANT CITY, FL 33563

4. The Respondent has no cause or justification for withholding the minor child from the custody and control of the
claimant. THEREFORE, claimant demands: (a) That a writ of habeas corpus issue requiring the Respondent to appear and
produce the minor child before this Court and to otherwise show cause why custody should not be restored to the
claimant.

Respectfully submitted,

This tenth day of september in the year of our lord \

two thousand and twenty- one By:/s//U6cp Zh
Mason Davis and Jennifer pham, claimant
sui juris, propia persona
all rights reserved, none waived
without prejudice, without recourse

c/o general delivery
7027 Charles Humphrey rd.
Plant city, florida [zip exempt]

non-domestic, without United States
(813)764-4682
Case 8:21-cv-02143-SDM-AEP Document1 Filed 09/10/21 Page 2 of 2 PagelD 2

UNITED STATES DISTRICT COURT

IN THE SUPERIOR COURT OF HILLSBOROUGH COUNTY
STATE OF FLORIDA

Civil Action Case #_

STATE OF FLORIDA)

COUNTY OF HILLSBOROUGH )

Jurat

Personally appeared before me, the undersigned notary public duly authorized in the State of florida to administer
oaths, MASON DAVIS AND JENNIFER PHAM, who after being duly sworn, deposes and states that he is the claimant in
the foregoing action and that the facts contained under penalties of perjury in his/her attached Petition for Writ of

Habeas Corpus and Emergency Motion for Return of Child are true and correct to the best of his knowledge, information

 

 

 

and belief.
By:/s/ Pb hus Fd cms
MASON DAVIS AND JENNIFER PHAM, claimant
Sui juris, propia persona
All rights reserved, none waived
Without prejudice, without recourse
Sworn to and subscribed before me this day of , 20
(Seal)
Notary Signature

My Commission Expires:

2 | Page
